Examiner’s Amendment
	An Examiners amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiners amendment was given in an interview with Jacob Beers (#68574) on 6/17/2021.
	The application has been amended as follows:

1. (Currently Amended)  An asset tracking system, comprising: a transmitter coupled to a vehicle; a plurality of fixed transceivers positioned within a vehicle manufacturing facility at a plurality of fixed milestone locations associated with a manufacturing process for manufacturing vehicles, the plurality of fixed transceivers being operable for selectively obtaining information from the transmitter coupled to the vehicle, wherein, when the transmitter coupled to the vehicle is moved within a predetermined proximity of a nearby transceiver of the plurality of fixed transceivers, the nearby transceiver is configured to obtain the information from the transmitter coupled to the vehicle; 
a portable transceiver operable for selectively obtaining the information from the transmitter coupled to the vehicle, wherein the portable transceiver is adapted to operate at a low read power and read the transmitter upon being moved within a predetermined proximity of the transmitter coupled to the vehicle while the vehicle is within 4 feet, and the portable transceiver is configured to obtain the information from the transmitter coupled to the vehicle; and 
wherein the information from the transmitter coupled to the vehicle and the calculation of the geographic -2-Attorney Docket No.: 6891PATENT location of the transmitter coupled to the vehicle are communicated to a central server disposed remotely from the plurality of fixed transceivers and the portable receiver, and the central server is configured to determine a parking space the vehicle is parked in based on the geographic location and associate the vehicle with the parking space.

2. (Previously Presented) The asset tracking system of claim 1, wherein the information from the transmitter coupled to the vehicle comprises a vehicle identification number.  

3. (canceled) 

4. (Original) The asset tracking system of claim 1, wherein the transmitter comprises a radio frequency identification tag.  

5. (Canceled)  

6. (Previously Presented) The asset tracking system of claim 1, wherein the information from the transmitter coupled to the vehicle and the calculation of the geographic location 

7. (Previously Presented) The asset tracking system of claim 6, wherein the calculation of the geographic location of the transmitter coupled to the vehicle is translated to information corresponding to a previously identified location in the storage lot exterior to the vehicle manufacturing facility.  

8. (Canceled)  

9. (Currently Amended) The asset tracking system of claim [[3]]1, further comprising a second portable transceiver adapted to operate at a higher power than the portable transceiver, wherein the central server is configured to (1) determine a quadrant of one of an overflow and a repair area that the vehicle is located in based on a geographic location determined from the second portable transceiver reading the transmitter coupled to the vehicle and (2) associate the vehicle with the quadrant, wherein the second portable transceiver is mounted to -3-Attorney Docket No.: 6891PATENT  

10. (Currently Amended) An asset tracking method, comprising: 
providing a transmitter coupled to a vehicle; 
providing a plurality of fixed transceivers positioned within a vehicle manufacturing facility at a plurality of fixed milestone locations associated with a manufacturing process for manufacturing vehicles, the plurality of fixed transceivers 
providing a portable transceiver operable for selectively obtaining the information from the transmitter coupled to the vehicle, wherein the portable transceiver is adapted to operate at a low read power and read the transmitter upon being moved within a predetermined proximity of the transmitter coupled to the vehicle while the vehicle is at a fixed location exterior to the vehicle manufacturing facility, the predetermined proximity is within 4 feet, and the portable transceiver is configured to obtain the information from the transmitter coupled to the vehicle; and 
providing a global positioning system in communication with the plurality of fixed transceivers and portable transceiver, the global positioning system being operable for periodically or continuously providing a calculation of a geographic location of the transmitter coupled to the vehicle, wherein the information from the transmitter coupled to the vehicle and the calculation of the geographic location of the transmitter coupled to the vehicle are communicated to a central server disposed remotely from the plurality of fixed transceivers and the portable receiver, the method further comprising determining at the central server, a parking space the vehicle is parked in based on the geographic location and associating, at the central server, the vehicle with the parking space.  




12. (Canceled)  

13. (Original) The asset tracking method of claim 10, wherein the transmitter comprises a radio frequency identification tag.  

14. (Canceled)  

15. (Previously Presented) The asset tracking method of claim 10, wherein the information from the transmitter coupled to the vehicle and the calculation of the geographic location of the transmitter coupled to the vehicle are communicated to an entity responsible for retrieving and shipping the vehicle to another location.  

16. (Previously Presented) The asset tracking method of claim 15, wherein the calculation of the geographic location of the transmitter coupled to the vehicle is translated to information corresponding to a previously identified location in the storage lot exterior to the vehicle manufacturing facility.  

17. (Canceled)  

10, further comprising: providing a second portable transceiver adapted to operate at a higher power than the portable transceiver; determining, at the central server, a quadrant of one of an overflow and a repair area that J1e is located in based on a geographic location determined from the second portable transceiver reading the transmitter coupled to the vehicle; and associating, at the central server, the vehicle with the quadrant, wherein the second portable transceiver is mounted to a second vehicle.


Reasons for Allowance
	Claims 1-2, 4, 6-7, 9-11, 13, 15-16, and 18, are allowed as presented/amended above and claims 3 and 12 are cancelled.  The following is an Examiners statement for reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in the independent claims 1 and 10.
Representative claim 1 recites An asset tracking system, comprising: a transmitter coupled to a vehicle; a plurality of fixed transceivers positioned within a vehicle manufacturing facility at a plurality of fixed milestone locations associated with a manufacturing process for manufacturing vehicles, the plurality of fixed transceivers being operable for selectively obtaining information from the transmitter coupled to the vehicle, wherein, when the transmitter coupled to the vehicle is moved within a predetermined proximity of a nearby transceiver of the plurality of fixed transceivers, the 
a portable transceiver operable for selectively obtaining the information from the transmitter coupled to the vehicle, wherein the portable transceiver is adapted to operate at a low read power and read the transmitter upon being moved within a predetermined proximity of the transmitter coupled to the vehicle while the vehicle is within 4 feet, and the portable transceiver is configured to obtain the information from the transmitter coupled to the vehicle; and 
a global positioning system in communication with the plurality of fixed transceivers and portable transceiver, the global positioning system being operable for periodically or continuously providing a calculation of a geographic location of the transmitter coupled to the vehicle, wherein the information from the transmitter coupled to the vehicle and the calculation of the geographic -2-Attorney Docket No.: 6891PATENT location of the transmitter coupled to the vehicle are communicated to a central server disposed remotely from the plurality of fixed transceivers and the portable receiver, and the central server is configured to determine a parking space the vehicle is parked in based on the geographic location and associate the vehicle with the parking space.

The closest prior art of record considered pertinent to applicant’s disclosure is as follows:
US 20140074667 A1 to Smith discloses A radio-frequency identification ("RFID")-based asset tracking system uses a mobile RFID reader to move among stationary assets and communicate with RFID tags attached to the assets. The mobile RFID 

US 20090008450 A1 to Ebert discloses Methods and apparatus, including computer program products, for real-time and context-aware tracking of items. Tags bound to items are read and information read from the tags and location information about the tags is provided by at least two enterprises and used to maintain disposition information about the items, which is made visible to enterprises in the supply chain. The disposition information can be mapped to a world model that tracks the items and circumstances affecting the items, for example, geo-spatial events and traffic delays. Visibility of the disposition information can be controlled through authorization. Visible information can include relationships between particular items and business documents such as order and shipping documents. 

However, none of the applied references above either alone or in combination teach the combination of limitations found in the claims.
The examiner notes the cited limitations above in combination with other limitations found within the independent claim are found to be allowable over the prior 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627